Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 1 of 29 Page ID #:6110



    1   BETH A. GUNN, CA Bar No. 218889
        beth@gunncoble.com
    2   CATHERINE J. COBLE, CA Bar No. 223461
        cathy@gunncoble.com
    3   GUNN COBLE LLP
        101 S. 1st Street, Suite 407
    4   Burbank, CA 91502
        Telephone: 818.900.0695
    5   Facsimile: 818.900.0723
    6   JENNIFER KRAMER, CA Bar No. 203385
        jennifer@laborlex.com
    7   BARBARA DUVAN-CLARKE, CA Bar No. 259268
        barbara@laborlex.com
    8   ASHLEY H. CRUZ, CA Bar No. 306235
        ashley@laborlex.com
    9   JENNIFER KRAMER LEGAL, APC
        5015 Eagle Rock Blvd., Suite 202
   10   Los Angeles, CA 90041
        Telephone:    213.955.0200
   11   Facsimile:    213.226.4358
   12 Attorneys for SETTLEMENT CLASS MEMBERS
   13 TRENT ANDREWS, VICTORIA COSIO,
      ELIZABETH GARCIA, AND CYNTHIA CARDENAS
   14
                             UNITED STATES DISTRICT COURT
   15
                           CENTRAL DISTRICT OF CALIFORNIA
   16
   17   SEVAG CHALIAN, an Individual,                  CASE NO.: 2:16-cv-08979-AB-AGR
   18   Individually and on behalf of all others       Assigned to Hon. Andre Birotte Jr.
        similarly situated and the general             Related Case No.:2:20-cv-02401-AB-AGR
   19   public,
   20                    Plaintiffs,        OJBECTION TO SETTLEMENT
                                            UNDER PRIVATE ATTORNEY
   21                   v.                  GENERAL ACT BY CLASS
   22                                       MEMBERS TRENT ANDREWS,
        CVS PHARMACY, INC., a Rhode         VICTORIA COSIO, ELIZABETH
   23   Island corporation; CVS RX          GARCIA, AND CYNTHIA
   24   SERVICES, INC., a New York          CARDENAS AND PROPOSED
        corporation; GARFIELD BEACH CVS, INTERVENORS
   25   LLC, a California limited liability
   26   company; and DOES 1 thru 100,        DATE: DECEMBER 4, 2020
        inclusive,                           TIME:  10:00 a.m.
   27                   Defendants.          PLACE: Courtroom 7B
   28

                                                   i
                                   OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 2 of 29 Page ID #:6111



    1                                               TABLE OF CONTENTS
    2

    3   I.     INTRODUCTION ...............................................................................................1
    4
        II. LEGAL ARGUMENT.........................................................................................2
    5
             A. THIS COURT LACKS JURISDICTION OVER PAGA CLAIMS NOT EXHAUSTED
    6
             THROUGH THE LWDA. ..............................................................................................3
    7
             B. THE AMOUNT OF THE PROPOSED SETTLEMENT DOES NOT SERVE THE
    8
             STATUTORY PURPOSES OF PAGA. .............................................................................6
    9
             C. THE RECORD DOES NOT CONTAIN FACTS TO SUPPORT THE FAIRNESS OR
   10
             ADEQUACY OF PAGA SETTLEMENT AMOUNT. ........................................................10
   11
               1. There is an Insufficient Record of Due Diligence in Investigating the
   12
               Potential Value of PAGA Claims. ......................................................................10
   13
               2. The Scope of the Release is Overly Broad, Not Tailored to the Issues in the
   14
               Lawsuit, and Not Commensurate with the Amounts Allocated for PAGA
   15
               Claims. .................................................................................................................13
   16
               3. The Overly Broad Scope of the Release, Combined with the Addition of
   17
               New PAGA Claims at the Last Minute for No Additional Value, Signifies
   18
               Collusion. ............................................................................................................20
   19
   20   III. CONCLUSION ..................................................................................................25

   21
   22
   23
   24
   25
   26
   27
   28

                                                                        ii
                                                  OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 3 of 29 Page ID #:6112



    1                                            TABLE OF AUTHORITIES
    2

    3
        CASES
    4
        Alcantar v. Hobart Service, 800 F.3d 1047 (9th Cir. 2015) ........................................5
    5
        Ambrosino v. Home Depot U.S.A., Inc., 2014 WL 1671489 (S.D. Cal. Apr. 28,
    6
          2014) .......................................................................................................................20
    7
        Arias v. Superior Court, 46 Cal.4th 969 (2009) ...........................................................6
    8
        Belew v. Brink’s, Inc., 721 Fed. App'x 734, (9th Cir. 2018) .....................................20
    9
        Bradescu v. Hillstone Restaurant Group, Inc., 2014 WL 5312546 (C.D. Cal. Sept. 18,
   10
          2014) .........................................................................................................................5
   11
        Caliber Bodyworks v. Superior Court, 134 Cal.App.4th 365 (2005) ...........................4
   12
        Conti v. L'Oreal USA S/D, Inc., 2020 WL 416403 (E.D. Cal., Jan. 27, 2020) ....12, 21
   13
        Cotter v. Lyft, Inc., 176 F.Supp.3d 930 (N.D. Cal. 2016) ............................................7
   14
        Gonzalez v. CoreCivic of Tenn., LLC, 2018 WL 4388425 (E.D. Cal., Sept. 13, 2018)
   15
          .............................................................................................11, 15, 17, 18, 20, 21, 22
   16
        Henderson v. JPMorgan Chase, 2013 WL 12126772 (C.D. Cal. July 10, 2013) .........5
   17
        Hendricks v. Starkist Co., 2016 WL 692739 (N.D. Cal. Feb. 19, 2016) ....................20
   18
        Hoang v. Vinh Phat Supermarket, Inc., 2013 WL 4095042 (E.D. Cal. Aug. 13, 2013)
   19
          ...................................................................................................................................4
   20
        Kim v. Reins International California, Inc., 9 Cal.5th 73 (2020) .................................6
   21
        Lessard v. Trinity Protection Services, 2010 WL 3069265 (E.D. Cal. Aug. 3, 2010) .4
   22
        McDaniel v. Reinalt-Thomas Corp., 2014 WL 12639092 (C.D. Cal. October 8, 2014)
   23
          ...................................................................................................................................7
   24
        Medlock v. Taco Bell Corp., 2014 WL 2154444 (E.D. Cal. May 22, 2014) ...............5
   25
        Murray v. Scelzi Enterprises, Inc., 2019 WL 6045146 (E.D. Cal., Nov. 15, 2019)....8,
   26
          11, 14
   27
        O’Connor v. Uber Techs., Inc., 201 F.Supp.3d 1110 (N.D. Cal. 2016) ..1, 6, 7, 10, 11,
   28
          18
                                                                         iii
                                                  OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 4 of 29 Page ID #:6113



    1
    2   Ovieda v. Sodexo Operations, LLC, 2013 WL 3887873 (C.D. Cal July 3, 2013) .......5
    3   Schiller v. David's Bridal, Inc., 2010 WL 2793650 (E.D. Cal. July 14, 2010) ..........19
    4   Singletary v. Teavana Corp., 2014 WL1760884 (N.D. Cal. May. 2, 2014).................5
    5   Stafford v. Dollar Tree Stores, Inc., 2015 WL 1509202 (E.D. Cal. April 1, 2015) .....5
    6   Stoddart v. Express Services, 2019 WL 414489 (E.D. Cal. February 1, 2019) .......6, 8
    7   Viceral v. Mistras Group, Inc., 2016 WL 5907869 (N.D. Cal., Oct. 11, 2016) .........11
    8   Villacres v. ABM Industries, Inc., 189 Cal.App.4th 562 (2011)..................................6
    9   Williams v. Superior Court, 3 Cal.5th 531 (2017) .......................................................6
   10   Wong v. AT & T Mobility Servs. LLC, 2012 WL 8527485 (C.D. Cal. July 2, 2012) 5
   11
        STATUTES
   12
   13   Lab. Code § 2699.3 ......................................................................................................4

   14   Lab. Code § 2699(a) .....................................................................................................4

   15   Lab. Code § 2699(i) ......................................................................................................4

   16   Lab. Code § 2699(l)(2) .................................................................................................2

   17
   18

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                    iv
                                                OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 5 of 29 Page ID #:6114



    1   I.      INTRODUCTION
    2           [W]here plaintiffs bring a PAGA representative claim, they take on a
    3           special responsibility to their fellow aggrieved workers who are
                effectively bound to any judgment [citation omitted] … Such a plaintiff
    4           also owes a responsibility to the public at large; they act as the statute’s
    5           name suggests, as a private attorney general … This duty imposed upon
                the PAGA representative is especially significant given that PAGA does
    6           not require class action procedures, such as notice and opt-out rights.
    7           The Court must be cognizant of the risk that despite this responsibility,
                there may be a temptation to include a PAGA claim in a lawsuit to be
    8           used merely as a bargaining chip, wherein the rights of individuals who
    9           may not even be members of the class and the public may be waived for
                little additional consideration in order to induce the employer to agree to
   10           a settlement with the class.
   11
        O’Connor v. Uber Techs., Inc., 201 F.Supp.3d 1110, 1134 (N.D. Cal. 2016).
   12
                Class members Trent Andrews, Victoria Cosio, Elizabeth Garcia, and Cynthia
   13
        Cardenas (“Objectors”), as well as Proposed Intervenor Ryan Hyams (“Hyams”)
   14
        object to the release of claims under the Private Attorneys General Act of 2004
   15
        (“PAGA”) in the proposed settlement for the following reasons:
   16
             • This Court lacks jurisdiction to grant a release of claims under Lab. Code §§
   17
                241(i), 550-551 and 850-852 as no party to the Settlement has filed the notice
   18
                required under PAGA with the California Labor and Workforce Development
   19
                Agency (“LWDA”) providing facts or theories under these statutes to allow
   20
                them to litigate or settle the claims.
   21
             • The settlement of PAGA claims are undervalued. While placing a range of
   22
                $13.4 to $26.4 million on PAGA violations at issue here, only 0.28-0.56% of
   23
                that value is reflected in the $75,000 allocated to PAGA portion of the
   24
                settlement.
   25
             • The overly broad release of claims is not justified by the facts before the
   26
                Court, or those litigated in the action. The true value of these claims are
   27
                unknown to Plaintiffs as they have not been the focus of their litigation efforts.
   28
                As part of their Global Settlement Agreement, the Parties seek approval of
                                                         1
                                       OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 6 of 29 Page ID #:6115



    1 Released Claims that include:
    2       [A]ll claims under the California Private Attorneys General Act of 2004
            (“PAGA”) that were or could have been asserted based on the facts,
    3       claims, causes of action or legal theories described above or on any of the
    4       claims, causes of action, facts or legal theories pleaded in the Wage and
            Hour Actions….
    5
        ECF 89-1, p. 39-40 (Section 4.3(j)). In exchange for this release, Defendants intend
    6
        to pay $75,000, with 75% payable to the LWDA and 25% payable to the Retail
    7
        Pharmacy Settlement Class members. ECF 89-1, p. 35-36 (Section 3.4). This is
    8
        inadequate recovery for both the State of California and aggrieved employees. As
    9
        detailed below, this proposed settlement is a textbook example of a PAGA claim in a
   10
        lawsuit being used “merely as a bargaining chip,” which would waive the rights of
   11
        aggrieved employees and the public for little (or no) additional consideration.
   12
              The proposed PAGA settlement undercuts the dual statutory purposes of
   13
        punishment and deterrence and would result in an unjust settlement. The Court
   14
        should not approve it.
   15
        II.   LEGAL ARGUMENT
   16
              The proposed settlement does not meet the various standards for approval
   17
        required by Lab. Code § 2699(l)(2), which charges trial courts with reviewing and
   18
        approving PAGA settlements. As articulated by the LWDA: “It is thus important that
   19
        when a PAGA claim is settled, the relief provided for under PAGA be genuine and
   20
        meaningful, consistent with the underlying purpose of the statute to benefit the
   21
        public” and “unique public policy role of PAGA.” See LWDA Comments on
   22
        Proposed PAGA Settlement in O’Connor v. Uber Technologies, Inc., (ECF 736),
   23
        Case No. 13-cv-03826-EMC (N.D. Cal., July 27, 2016). Exhibit A, Objectors’
   24
        Request for Judicial Notice in Support of Objection to PAGA Settlement (“RJN”).
   25
              It is of no moment that the “LWDA had not objected or responded to the
   26
        Notice of Settlement” submitted by Plaintiffs. ECF 180, p. 19:12-14; see also,
   27
        27:16-17. As stated in a communication with Objectors’ counsel, Patricia Kelly, an
   28
        attorney with the LWDA stated:
                                                   2
                                    OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 7 of 29 Page ID #:6116



    1         [The LWDA does] not have the resources to be able to provide any
    2         opinion on the proposed settlement or issues raised in support of or
              opposition to approval of the proposed settlement.
    3
              As detailed in the Budget Change Proposal, it is virtually impossible for
    4         the LWDA to evaluate each proposed settlement, or to comment or
    5         object to every inadequate PAGA settlement. The LWDA also lacks the
              resources to actively litigate through conclusion court orders or
    6         judgments that erroneously approve PAGA settlements.
    7         The LWDA’s failure to comment, object, or appeal with respect to a
              PAGA settlement should not be viewed as evidence that the LWDA
    8
              agrees with the settlement or believes the settlement should be, or
    9         should have been, approved. Instead, and among other things, the
   10
              LWDA can and does rely on PAGA agents in overlapping cases to bring
              settlement defects to a court's attention and to otherwise protect the
   11         State’s interests from the dangers of inadequate or overbroad settlements.
   12         Exhibit E, Kramer Decl. (emphasis added).
   13         Therefore, it is properly the role of objectors and parties to parallel lawsuits to
   14 bring to this Court’s attention defects with the proposed PAGA settlement here.
   15        A.     This Court Lacks Jurisdiction over PAGA Claims not Exhausted
                    Through the LWDA.
   16
   17         Plaintiffs have not exhausted claims under PAGA for violations of Lab. Code

   18   §§ 241(i), 550-551 and 850-852 (“new PAGA claims”), which were introduced for

   19   the first time in their post-settlement Consolidated Complaint on July 3, 2020. ECF

   20
        104. Plaintiffs’ Notice letters submitted to the LWDA in 2017 do not mention these

   21
        statutes or facts relating to violations of these statutes. ECF 104, pp. 53-76.
        Plaintiffs’ PAGA notices specifically mention and provide facts and theories for Lab.
   22
        Code §§ 201-204, 226, 226.7, 510, 512 1174, 1197, 1197.1, 1198, 2800, and 2802,
   23
        but do not mention any facts or theories associated with the new PAGA claims. Id.
   24
        As laid out below, this Court is without jurisdiction to grant a release for violations
   25
        of the new PAGA claims.
   26
              PAGA was enacted in order to provide employees the right to sue as “private
   27
        attorneys general” for violations of statutes or regulations which provide for the
   28
        assessment and collection of civil penalties solely by the LWDA where there was no
                                                    3
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 8 of 29 Page ID #:6117



    1   existing private right of action. Lab. Code § 2699(a). Prior to PAGA, employees
    2   could not recover civil penalties because they did not possess a private right of
    3   action. Under PAGA, employees retain 25% of the civil penalties recovered, with the
    4   remainder going to the State. Lab. Code § 2699(i).
    5            A civil action by an aggrieved employee shall commence only after notice is
    6   filed with the LWDA and mailed to the employer. Lab. Code § 2699.3(a) and (c).
    7   The purpose of the notice requirement is “to allow the LWDA the initial opportunity
    8   to investigate and cite employers ….” Caliber Bodyworks v. Superior Court, 134
    9   Cal.App.4th 365, 375 (2005). This procedure allows the state agency to “act first on
   10   more ‘serious’ violations … and give employers an opportunity to cure less serious
   11   violations.” Id., quoting, Sen. Rules Com., Off. of Sen. Floor Analyses, analysis of
   12   Sen. Bill No. 1809 (2003-2004 Reg. Sess.) as amended July 27, 2004 p. 5.
   13            California district courts have held that, to meet jurisdictional requirements,
   14   PAGA notices must at a minimum identify the specific Labor Code provisions at
   15   issue:
   16      • The court in Lessard v. Trinity Protection Services, 2010 WL 3069265 at *3
   17            (E.D. Cal. Aug. 3, 2010), deemed PAGA notice sufficient because the letter
   18            clearly stated the “specific provisions” of the Labor Code that were violated
   19            and informed the defendant of the facts and theories supporting the
   20            allegations—simply that the defendants failed to make timely payments for
   21            each employee in violation of Lab. Code § 204. Id. at *4.
   22      • For the same reasons, in Hoang v. Vinh Phat Supermarket, Inc., 2013 WL
   23            4095042 at *9 (E.D. Cal. Aug. 13, 2013), the court noted that plaintiffs’ notice
   24            letter provided sufficient “facts and theories” to support the Labor Code
   25            violations that the employer allegedly committed. The alleged “facts [were]
   26            sufficient for the employer to understand the basis of an employee’s grievance
   27            on the grounds or for the LWDA to initiate an investigation . . . .” Id.
   28      • Similarly, in Medlock v. Taco Bell Corp., 2014 WL 2154444 at *3 (E.D. Cal.
                                                      4
                                       OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 9 of 29 Page ID #:6118



    1         May 22, 2014), the court determined that a PAGA notice was sufficient
    2         because it listed violations of Lab. Code §§ 51, 1194 and 1198, and it alleged
    3         that “wages were not paid in the correct pay period, were not paid for all
    4         overtime hours worked and were paid at the incorrect rate because they did not
    5         factor in incentives.” Id.
    6      • A similar result was reached Henderson v. JPMorgan Chase Bank, 2013 WL
    7         12126772 (C.D. Cal. July 10, 2013). PAGA notice was sufficient where it: (a)
    8         listed the specific wage order sections violated, along with Lab. Code § 1198,
    9         and stated the foregoing required an employer to provide suitable seats; and
   10         (b) alleged that the employee was not given a suitable seat. Id. at *4-5. While
   11         the court did not require the notice to “set forth ‘every potential fact or every
   12         future theory’ upon which Plaintiffs may base their claim,” it found that
   13         “[b]ecause Plaintiffs’ letters cite a specific statutory provision and state how it
   14         was violated by Defendants, the LWDA letters Plaintiffs sent were sufficient.”
   15         Id. at *5.
   16         Notice letters sent to the LWDA in numerous cases were found to be deficient.
   17   Alcantar v. Hobart Service, 800 F.3d 1047, 1056-1057 (9th Cir. 2015); Stafford v.
   18   Dollar Tree Stores, Inc., 2015 WL 1509202 *4 (E.D. Cal. April 1, 2015); Ovieda v.
   19   Sodexo Operations, LLC, 2013 WL 3887873 *3-4 (C.D. Cal July 3, 2013); Bradescu
   20   v. Hillstone Restaurant Group, Inc., 2014 WL 5312546, *11 (C.D. Cal. Sept. 18,
   21   2014); Singletary v. Teavana Corp., 2014 WL1760884, *3 (N.D. Cal. May. 2, 2014);
   22   Wong v. AT & T Mobility Servs. LLC, 2012 WL 8527485, at *2 (C.D. Cal. July 2,
   23   2012). For example, in Alcantar, supra, 800 F.3d at 1056, the Ninth Circuit upheld
   24   the granting of summary judgment on a PAGA claim where the notice letter sent to
   25   the LWDA did not contain sufficient facts or theories. The court held the letter was
   26   “insufficient to allow the [LWDA] to intelligently assess the seriousness of the
   27   alleged violations.” Id. at 1957.
   28         PAGA’s requirement to provide notice of the specific alleged violations has
                                                    5
                                    OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 10 of 29 Page ID #:6119



    1   been emphasized repeatedly by the California Supreme Court. See Lab. Code §
    2   2699.3(a)(1)(A); Arias v. Superior Court, 46 Cal.4th 969, 981 (2009); Williams v.
    3   Superior Court, 3 Cal.5th 531, 545 (2017).
    4         The right to pursue civil penalties belongs to the State, not the employee. Kim
    5   v. Reins, 9 Cal.5th 73, 81 (2020).1 No Plaintiff in this case has been deputized by
    6   California to prosecute the new PAGA claims. A court can – and should – deny
    7   approval of a settlement that includes unnoticed PAGA claims. Stoddart v. Express
    8   Services, 2019 WL 414489 *7 (E.D. Cal. February 1, 2019). The LWDA itself, in a
    9   recently filed Amicus Curiae brief submitted to the Ninth Circuit, articulated its
   10   official position that only those who have followed the LWDA’s administrative
   11   statutory notice procedures may settle PAGA claims. Exhibit B, RJN. See also,
   12   O’Connor v. Uber Techs., Inc., 201 F.Supp.3d 1110, 1131 (N.D. Cal. 2016) (inviting
   13   and crediting the LWDA’s evaluation when approving PAGA settlement). Therefore,
   14   this Court should sustain the objection to PAGA settlement as exceeding the
   15   jurisdiction conferred by the LWDA.
   16         B.     The Amount of the Proposed Settlement Does Not Serve the
                     Statutory Purposes of PAGA.
   17
   18         The $75,000 settlement of PAGA claims here does not advance the purposes
   19   of PAGA. The Senate Daily Journal for the 2003-2004 Regular Session, pages
   20   4754-55 contained the following letter dated July 29, 2004, from Senator Joseph L.
   21   Dunn, regarding the intent of PAGA: “The purpose of the court review of penalties
   22   in subdivision (l) is to ensure that settlements involving penalties arising under
   23   Labor Code Section 2699 do not undercut the dual statutory purposes of punishment
   24   and deterrence, or result in unjust, arbitrary and oppressive, or confiscatory
   25
   26  Plaintiffs have relied heavily on Villacres v. ABM Industries, Inc., 189 Cal.App.4th
        1

      562 (2011) to justify their decision to amend their complaint to add the new PAGA
   27 claims and label them derivative. However, the California Supreme Court in Kim, 9
   28 Cal.5th at 92-93, recently called into question whether Villacres is good law, as it
      distinguished Villacres while questioning whether it was “correctly decided.”
                                                   6
                                    OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 11 of 29 Page ID #:6120



    1   settlements.” Exhibit C, RJN. The proposed settlement is not fair and adequate in
    2   view of the purposes and policies of PAGA.
    3         In their motion for preliminary approval, Plaintiffs estimate the potential value
    4   PAGA claims here as follows:
    5      • $10,000,000 to $23,000,000 for Lab. Code § 1197.1 violations;
    6      • $2,600,000 for the Lab. Code §§ 850-852 violations;
    7      • $800,000 for the Lab. Code §§ 550-551 violations;
    8      • $0 for the Lab. Code § 246(i) violations; and
    9      • $0 and/or no discussion of value of the remaining claims pursuant to Lab.
   10         Code §§ 201-204, 226, 226.7, 510, 512, 1174, 2800, 2802.
   11   ECF 89, pp. 25-28. Even if these values were based a measured evaluation of
   12   competent data, which is disputed more thoroughly below, the settlement amount
   13   bears no relation to Plaintiffs’ own estimation of the potential values of these claims.
   14   As violations of the new PAGA claims were not even on Plaintiffs’ radar during the
   15   litigation, they were not positioned to analyze a fair settlement value for those claims.
   16         Federal district courts have rejected arbitrarily low PAGA allocations:
   17      • In Cotter v. Lyft, Inc., 176 F.Supp.3d 930, 932 (N.D. Cal. 2016), the district
   18         court denied approval in part because the civil penalties awarded under the
   19         settlement “was arbitrary, and may have shortchanged the State of California
   20         (not to mention the [aggrieved employees]) even more.” Of the $12.25 million
   21         settlement fund, $122,250 (only 1%) was allocated to PAGA civil penalties.
   22         Id. at 940.
   23      • In McDaniel v. Reinalt-Thomas Corp., 2014 WL 12639092 *1 (C.D. Cal.
   24         October 8, 2014), the district court denied approval in part because it found no
   25         justification for limiting PAGA damages to $10,000.
   26      • In O’Connor, supra, 201 F.Supp.3d at 1134, the district court denied approval
   27         in part because after valuing PAGA claims at $1 billion, the plaintiffs sought
   28         to settle those claims for $1 million (0.1%).
                                                   7
                                    OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 12 of 29 Page ID #:6121



    1      • In Stoddart, supra, 2019 WL 414489 *6-7 (E.D. Cal. February 1, 2019), the
    2         district court denied approval in part because the plaintiff had failed to justify
    3         the amount of PAGA settlement.
    4      • In Murray v. Scelzi Enterprises, Inc., 2019 WL 6045146, at *11 (E.D. Cal.,
    5         Nov. 15, 2019), report and recommendation adopted, 2019 WL 6840411
    6         (E.D. Cal., Dec. 16, 2019), the court denied approval in part because PAGA
    7         claims, which were valued at over $3 million dollars and accounted for 30% of
    8         the total verdict value of the case, reflected only 1.1% of the claims’ total
    9         estimated value.
   10         At the lowest, Plaintiffs have estimated the value of PAGA claims to be
   11   $13,400,000. ECF 89, pp. 25-28. The portion of the settlement assigned to PAGA
   12   violations – $75,000 – is just .56% of that value. This reduction appears completely
   13   arbitrary and does not reflect the parties’ respective risks:
   14

   15      PAGA Violation:
            Range of Civil                Issue                  Risk Identified (ECF 89)
   16
         Penalties per Plaintiffs
   17           (ECF 89)
   18    Lab. Code § 201-204:        Unpaid wages         •   Prior unidentified settlements
         None provided                                    •   Time paid in full after April 2018
   19
         Lab. Code § 226: None       Inaccurate           •   Prior unidentified settlements
   20    provided                    wage                 •   Time paid in full after April 2018
   21                                statements
         Lab. Code § 226.7:          Failure to           • Prior unidentified settlements
   22    None provided               provide breaks
   23    Lab. Code § 246(i):         Sick day             • No civil penalties under PAGA
         None provided               accrual notice       • Evidence of posting
   24
                                                          • Stacking defense
   25                                                     • Power of the court to reduce civil
                                                            penalties
   26
         Lab. Code §§ 510,           Overtime             • Prior unidentified settlements
   27    1198: None provided                              • CBA preclusion for some
   28                                                     • Time paid in full after April 2018

                                                      8
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 13 of 29 Page ID #:6122



    1       Lab. Code § 512: None    Meal breaks         • Prior unidentified settlements
    2       provided                                     • Small violation rate during training
                                                         • Manageability
    3
            Lab. Code §§ 550-551:    Day of rest         • Manageability
    4       $800,000                                     • Power of the court to reduce civil
    5                                                      penalties
            Lab. Code §§ 850-852:    Limit on hours      • Power of the court to reduce civil
    6       $2.6 million             worked at             penalties
    7                                Pharmacies
            Lab. Code § 1174:        Recordkeeping       • Prior unidentified settlements
    8       None provided            requirements
    9       Lab. Code §§ 1197-       Minimum       • Need to appeal summary judgment
            1197.1, 1198: $10-23     Wage            ruling
   10       million                                • Stacking
   11                                              • Power of the court to reduce civil
                                                     penalties
   12
                                                   • Time paid in full after April 2018
   13       Lab. Code §§ 2800,       Expense       • Prior unidentified settlements
   14
            2802: None provided      Reimbursement • Liability issues
                                                   • Change in policies in January 2017
   15                                                regarding training at home (small
   16                                                period at issue)
   17            The risks the aggrieved employees face in the PAGA portion of the case are

   18   negligible, particularly when PAGA claims would not be subject to the same

   19   arbitration risk as the other claims in this case. 2

   20            Instead of adequately considering the risks to CVS and the value of PAGA

   21   claims, Plaintiffs treat them simply as a bargaining chip in obtaining a global

   22   settlement, even though PAGA claims alone are worth more than the value of the

   23   other claims identified in this lawsuit. As a reminder, Plaintiffs valued their non-

   24   PAGA claims at just under $5 million. ECF 89 at 24-31; 89-1 at 12-20.

   25
       In their Motion for Preliminary Approval, Plaintiffs stated that “Perhaps the most
        2
   26 important consideration when evaluating the fairness of this settlement is the fact
   27 that the overwhelming majority of Retail Pharmacy Settlement Class Members
      agreed to arbitrate any workplace claims they may have against CVS.” ECF 89 at
   28 24:13-15. PAGA claims are not subject to mandatory arbitration provisions.
        Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal.4th 348, 386 (2014).
                                                     9
                                      OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 14 of 29 Page ID #:6123



    1         Finding itself in a similar position in O’Connor, supra, 201 F.Supp.3d at 1135,
    2   the district court stated: “Given the sweeping consequences of the proposed PAGA
    3   waiver, viewed in the context of a relatively modest settlement amount of the non-
    4   PAGA claims, the Settlement Agreement is not as a whole fair, adequate, and
    5   reasonable.” The same concerns exist here, and this Court should sustain the
    6   objection to PAGA settlement as not serving the statutory purposes of PAGA.
    7         C.     The Record Does Not Contain Facts to Support the Fairness or
                     Adequacy of PAGA Settlement Amount.
    8
                      1.     There is an Insufficient Record of Due Diligence in
    9
                             Investigating the Potential Value of PAGA Claims.
   10
              Plaintiffs have not provided the Court with evidence of their investigation of
   11
        each of PAGA claims listed above. The information provided in Plaintiffs’ Motion
   12
        For Award Of Attorneys’ Fees, et a.l (ECF 160), as well as the accompanying
   13
        Declaration of Michael Morrison (ECF 160-3), does not specify any information that
   14
        was analyzed or reviewed in relation to any of PAGA claims, except for specific data
   15
        focused on training modules and off-the-clock work. Conspicuously absent from
   16
        Plaintiffs’ description of their investigation efforts is evidence of:
   17
           • The number of pay periods or number of aggrieved employees affected by any
   18
              of PAGA claims;
   19
           • The number of pay periods or number of aggrieved employees affected by
   20
              Lab. Code §§ 850-851 claims arising from off-the-clock work related to
   21
              training modules;
   22
           • Any investigation regarding whether the data showed that Lab. Code §§ 850-
   23
              851 claims existed based on the time data alone (unrelated to potential off-the-
   24
              clock work), the rate at which such violations occurred, and the extrapolations
   25
              made to the aggrieved employees from the sample data provided;
   26
           • Any description of facts, data or evidence used in Plaintiffs’ pre-mediation
   27
              investigation of multiple PAGA claims included in the Cabrera complaint/s,
   28
              including facts regarding expense reimbursements, day of rest pay, failure to
                                                    10
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 15 of 29 Page ID #:6124



    1         maintain business records, failure to comply with Lab. Code §§ 226(a) or
    2         246(i), and failure to pay overtime at the correct regular rate of pay; or
    3      • An explanation of the data expert’s analysis sufficient to understand what
    4         claims were included in it, the size of or methodology used in generating
    5         sample data, the statistical reliability of the sample, or other information used
    6         to extrapolate the findings from the sample data to the entirety of the
    7         aggrieved employees.
    8   (ECF 160 at 18:11-22). Without such information, it is impossible to determine the
    9   extent to which potential damages associated with PAGA claims were examined (if
   10   at all), and whether the assumptions made are fair to the absent aggrieved employees.
   11   Considering that PAGA claims for over 24,000 people are at stake, such information
   12   should be presented to justify the result of the settlement. Murray v. Scelzi Enters.,
   13   Inc., 2019 WL 6045146, at *12-13 (“The failure to adequately explain why PAGA
   14   penalties were not considered in the calculation of the total value of the suit and the
   15   overly-excessive discounts on those penalties prevents the [court] from any ‘real
   16   evaluation of the reasonableness of this settlement.’”) (citing Gonzalez v. CoreCivic
   17   of Tenn., LLC, 2018 WL 4388425, at *9 (E.D. Cal., Sept. 13, 2018)); Viceral v.
   18   Mistras Group, Inc., 2016 WL 5907869, at *9 (N.D. Cal., Oct. 11, 2016) (finding
   19   that a settlement of less than 1% of the estimated verdict value of a PAGA claims
   20   raises substantial concern because it is far less than what would be indicated by the
   21   risk factors in the case); O’Connor, supra, 201 F. Supp. 3d at 1133 (rejecting a class
   22   and PAGA settlement where, without any rationale for it, the plaintiff proposed
   23   resolving PAGA claim for “0.1% of its estimated full worth”).
   24         The Court has insufficient information to assess the proposed settlement’s
   25   fairness to the aggrieved employees whose claims would be extinguished by it.
   26   While the proposed settlement is structured to include two different classes whose
   27   individual settlement amount depends on two separate statute of limitations dates
   28   (presumably based on the applicability of the class claims to such employees), it
                                                   11
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 16 of 29 Page ID #:6125



    1   does not propose a similar structure for aggrieved employees tailored to the time
    2   frame covered by PAGA claims. PAGA settlement amounts, which comprise the
    3   bulk of the settlement value as described above, are being equally spread among all
    4   class members, including over workweeks prior to August 2016 (the earliest possible
    5   statute of limitations date based on the earliest letter to the LWDA in this matter),
    6   instead of being distributed fairly among those who were aggrieved employees
    7   during the weeks covered by PAGA claims.
    8         This problem is exacerbated by the addition of approximately 5,000 additional
    9   class members, who worked an aggregate 187,718 of workweeks (about 95,000 pay
   10   periods), without increasing the amounts to be paid to the LWDA or to be distributed
   11   to aggrieved employees.3 There is no description of changes in CVS’ business
   12   practices sufficient to assuage concerns that the factual basis for every single
   13   potential PAGA claim has been eliminated as of August 5, 2020, so this information
   14   remains material to assessing the fairness of the proposed settlement.
   15         Failure to include such necessary information to understand the value of
   16   PAGA claims is critical because those claims are not prone to several of the risk
   17   factors used to justify the settlement, including the existence of arbitration
   18   agreements, and a separate analysis of their viability should have been presented to
   19   the Court for it to assess the fairness of the proposed settlement as to PAGA claims.
   20   See Conti v. L'Oreal USA S/D, Inc., 2020 WL 416403, at *11-13 (E.D. Cal., Jan. 27,
   21   2020), report and recommendation adopted, 2020 WL 820155 (E.D. Cal., Feb. 19,
   22   2020) (refusing to approve PAGA settlement where no estimate of the maximum
   23   potential penalties was provided, as the court could not determine whether the
   24   settlement was reasonable or fair without such information).
   25
   26
   27
   28
        3
         Additional amounts were added to the settlement to reflect payments for Plaintiffs’
        attorneys’ fees and costs, and settlement administration, but not to the LWDA.
                                                   12
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 17 of 29 Page ID #:6126



    1                2.     The Scope of the Release is Overly Broad, Not Tailored to
                            the Issues in the Lawsuit, and Not Commensurate with the
    2                       Amounts Allocated for PAGA Claims.
    3         This action began as a much smaller case than it is now. Before consolidating
    4   with Cabrera, Chalian originally dealt with off-the-clock work arising from CVS
    5   requiring its employees to take training modules while not at work, as well as other
    6   claims arising from the same circumstances. It included no PAGA cause of action.
    7   The Chalian plaintiffs then started working with the Cabrera plaintiffs. Two of
    8   those plaintiffs had been compelled to arbitration and could no longer pursue the
    9   class claims at issue here; they dismissed their individual claims and decided to
   10   pursue PAGA claims only, based on letters sent to the LWDA in June and August
   11   2017. The Court then entered judgment against the original Cabrera plaintiffs
   12   dismissing PAGA claims pursuant to FRCP 56, which they appealed; at the same
   13   time CVS appealed an order denying its motion to compel arbitration of the third
   14   plaintiff, and the action was stayed pending the outcome. The Chalian and Cabrera
   15   cases became one by virtue of the Global Settlement Agreement here, which
   16   contained a provision requiring Plaintiffs to file a new consolidated complaint.
   17         As a result, the procedural posture of Plaintiffs at the time the settlement was
   18   agreed upon contains several indicia of a weakened bargaining position:
   19      • Due to the date on which he left CVS, the Chalian plaintiff could not have
   20         pursued any PAGA claims or the broad class claims in the proposed settlement
   21         unless his lawsuit incorporated the claims from the Cabrera lawsuit;
   22      • Two of the Cabrera plaintiffs could not have pursued any class claims, could
   23         only pursue their PAGA claims after prevailing on appeal;
   24      • The other Cabrera plaintiff could not proceed with discovery or other
   25         litigation until she prevailed on appeal; and
   26      • Due to the procedural posture of the case, the Cabrera plaintiffs had not
   27         engaged in any discovery as to the substantive issues in their case, as they had
   28         battled CVS regarding their ability to proceed with their case at all – stating in

                                                   13
                                    OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 18 of 29 Page ID #:6127



    1         their opposition to CVS’ motion for summary judgement that CVS had
    2         withheld “documents related to [plaintiffs’] employment, including
    3         involvement in past settlements, training records, and time record data.” ECF
    4         75, p. 13:25-14:2.
    5   Meanwhile, a competing class and representative action entitled Ryan Hyams, et al.
    6   v. CVS Health Corporation, et al., Case No. 4:18-cv-06278, was pending in the
    7   Northern District of California and was actively litigating some of the same claims in
    8   the Cabrera case, as well as claims never asserted in either case, which became
    9   Plaintiffs’ new PAGA claims.
   10         After settlement negotiations with CVS, Plaintiffs agreed to a settlement that
   11   required them to file a new complaint that, for the first time, alleged claims for
   12   violation of Lab. Code §§ 246(i), 550-551, and 850-852. It is problematic that those
   13   new PAGA claims, as well as other claims being litigated in the Hyams action, are
   14   proposed to be settled in Plaintiffs’ consolidated case in exchange for zero additional
   15   consideration. Murray, supra, 2019 WL 6045146, at *11 (finding problematic the
   16   release of claims valued as worth zero dollars, as “alleging claims that Plaintiff
   17   believes are meritless and ‘largely worthless in litigation’ may violate Rule 11.”)
   18   (citing Fed. R. Civ. P. 11(b)(2)).
   19         Instead of limiting the scope of the release to claims arising from the facts and
   20   circumstances alleged in the Chalian or Cabrera cases, the language of the release
   21   was as broad as possible. As it pertains to PAGA claims, the scope of the release
   22   includes:
   23          “[A]ll claims under PAGA that were or could have been asserted
              based on the facts, claims, causes of action or legal theories described
   24
              above [including failure to pay minimum wage, failure to pay overtime
   25         wages, failure to pay all wages due, failure to comply with Labor Code
              sections 850-852, failure to provide compliant meal breaks or premium
   26
              pay, failure to authorize or permit rest breaks or premium pay, failure to
   27         provide complete and accurate wage statements, failure to reimburse
              necessary business expenses, an failure to pay wages, including final
   28
              wages due], or on any of the claims, causes of action, facts or legal
                                                   14
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 19 of 29 Page ID #:6128



    1         theories of relief pleaded in the [Chalian or Cabrera] Lawsuits,…”
    2         (emphasis added).

    3   This type of overbroad release violates the due process rights of absent class
    4   members, who cannot possibly understand what claims might be released in this
    5   expansive language. Gonzalez, supra, 2018 WL 4388425, at *11 (finding the release
    6   overbroad where it sought to release all claims under several provisions of the Labor
    7   Code, including those that “could have been asserted,” as “[w]hile these release
    8   provisions might arguably be limited slightly by the language narrowing the released
    9   claims to those based on facts asserted in the complaint, the language expanding this
   10   definition to those “that could have been asserted based on the facts ascertained ... in
   11   the Actions” renders that uncertain,” and “creates serious due process issues with
   12   respect to absent class members” because they cannot know what “could have been
   13   asserted” in the case).
   14         While Plaintiffs have claimed that the allegations in their consolidated
   15   complaint were carefully tailored to revolve around the same nucleus of common
   16   fact as the training module allegations, the release does not recognize such a
   17   limitation. By including all claims that could have been asserted in any manner
   18   related to the released claims, Plaintiffs have substantially expanded the scope of the
   19   release beyond the scope of the lawsuit itself. Simultaneously, Plaintiffs narrowed
   20   the scope of facts and legal theories it explored as part of its settlement investigation.
   21          Closer examination of Plaintiffs’ evaluation of the Lab. Code §§ 850-851
   22   claims illustrates how Plaintiff’s evaluation method resulted in an estimated
   23   settlement value that substantially devalued the claims encompassed in the release.
   24   Plaintiffs limited the “relevant time period”4 to June 2016 through August 2018,
   25   assuming that it would cover one year prior to Cabrera’s LWDA letter through the
   26   date that CVS allegedly stopped allowing employees to conduct training modules at
   27
   28
        4
         Plaintiffs’ imprecision in detailing their investigation makes the term “relevant time
        period” vague, but this appears to be the intended time frame (ECF 89 at 31:21-24).
                                                    15
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 20 of 29 Page ID #:6129



    1   home. This cut the potential PAGA time period in half (the release covers up until
    2   August 2020, the date of preliminary approval).
    3         Plaintiffs then limited their analysis of potential violations to include only
    4   Pharmacists, based solely on CVS’ untested representations that the statute only
    5   covered Pharmacists. Yet Lab. Code § 850 states “No person employed to sell at
    6   retail drugs and medicines or to compound physicians’ prescriptions shall perform
    7   any work in any store, dispensary, pharmacy, laboratory, or office for more than an
    8   average of nine hours per day,” and the applicable legislative history supports an
    9   interpretation of including all retail pharmacy employees within its scope. 5
   10   Plaintiffs’ counsel could not have effectively evaluated this claim without construing
   11   the statute, which their time entries do not reflect that they spent any time doing prior
   12   to entering into the settlement agreement.6
   13         Plaintiffs further artificially limited their consideration of potential violations
   14   to only those instances where Pharmacists may have worked off-the-clock as a result
   15   of spending time on training modules that would have made their total shift longer
   16   than 9 hours in a day.
   17         Based on these limitations, Plaintiffs concluded that there were a total of
   18   26,000 potential violations at stake, for an estimated value of $2.6 million (utilizing a
   19   penalty calculation of $100).7 If this is broken down into pay periods, assuming that
   20   there are 26 pay periods a year (as CVS’ payroll schedule indicates), the amount of
   21   total potential violations per pay period would be $50,000 per pay period.
   22         Plaintiffs did not state whether they analyzed the number of times that the
   23
   24   5
          By contrast, a full explication of the statutory construction can be found in the
   25   briefing in the Hyams matter seeking partial summary judgment of the Lab. Code §§
        850-852 claims. (Kramer Dec., Ex. G).
   26   6
          Review of Plaintiffs’ counsel’s time entries reveals that only one time entry for 2.1
        hours, dated June 1, 2020, refers to PAGA Lab. Code §§ 850-851 claims, in the
   27   context of preparing the motion for preliminary approval (well after the settlement
        had been reached). ECF 160-3, p. 165.
   28   7
          It appears that these results are based on cherry-picked data, making it imprecise.
                                                    16
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 21 of 29 Page ID #:6130



    1   timekeeping data indicated a shift length of longer than 9 hours in a day worked by
    2   Pharmacists; but it appears that they did not. This analysis was conducted in the
    3   Hyams matter, where, according to CVS’ complete timekeeping data for the time
    4   period of July 2, 2017 to December 20, 2019, there were 148,038 such pay periods
    5   worked by all Retail Pharmacy employees.8 To determine the amounts assessed as
    6   potential violations as to Pharmacists per pay period, the following assumptions may
    7   be made:
    8        • Approximately 79% of the shifts with violations (317,246 out of 399,952)
    9           were worked by Pharmacists; 79% of the pay periods at issue is 117,425.
   10        • If Plaintiffs’ proposed penalty amount of $100 per violation is used to
   11           calculate damages for all of these Pharmacist pay periods combined,9 the
   12           potential high-end damages amount would be $11,742,525.
   13        • If this is broken down into pay periods (26 per year), the amount per pay
   14           period would be $301,190 per pay period. If extrapolated to a two-year period
   15           (52 pay periods), as Plaintiffs assumed, the amount of damages would be
   16           $15,656,700.
   17        • In an “apples-to-apples” comparison of the amounts determined as “high end
   18           damages,” the $50,000 per pay period Plaintiffs calculated based on their
   19           narrow scope of the claims during their evaluation process is only 17% of the
   20           potential high-end damages number of $301,190 per pay period. The high-end
   21           damages number of the claims falling within the scope of the release – for
   22           known existing claims – is 6 times greater.
   23        • Before even adjusting for potential risk, Plaintiffs have given a discount of at
   24
   25
        8
            Kramer Dec., Ex. G (Hyams ECF 84-16, p. 6:1-13 [Table 2])
        9
        It is unclear why Plaintiffs essentially cut the potential damages in half by using a
   26
      per-pay-period penalty amount of $100, when each subsequent violation should be
   27 calculated at $200 per pay period. See Gonzalez, supra, 2018 WL 4388425, at *8
      (the failure to use the statutory rate of PAGA penalties at $200 per pay period was an
   28
      improper evaluation of the high-end potential damages).
                                                    17
                                      OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 22 of 29 Page ID #:6131



    1          least 83%, in the amount of $13,056,700 simply by the scope of the claims
    2          used to evaluate damages in comparison to the scope of the claims released.
    3      • Further, if all the class members who would be subject to the full release of
    4          their PAGA claims are included (all Retail Pharmacy employees, not just the
    5          Pharmacists), based on the time period of July 2, 2017 to December 20, 2019,
    6          the high-end amount of damages increases to $329,585 per pay period, which
    7          reflects a discount of at least 87% in the amount of $17,138,400 – an amount
    8          7.6 times greater.
    9          These calculations are reflected in the chart below:
   10                                    Settlement    Pharmacists Difference      All Retail Pharmacy Difference
        Number of pay periods                 26,000        117,425       91,425               148,038      122,038
   11   PAGA penalties ($100/pay period) $ 2,600,000   $ 11,742,525 $ 9,142,525    $        14,803,800 $ 12,203,800
         Amount per pay period           $ 50,000      $ 301,090 $ 251,090         $           379,585 $ 329,585
   12   Amount for 2-year period         $ 2,600,000   $ 15,656,700 $ 13,056,700   $        19,738,400 $ 17,138,400
        Percentage discount                                             83%                                87%
   13
        Times greater                                       6.0                             7.6
   14
               In order to accurately capture the scope of the release, the numbers in this
   15
        chart should have been used as the starting numbers, from which risk was assessed,
   16
        using specific identified risk factors. Plaintiffs did not do that. In fact, this same
   17
        analysis should have been presented, in some fashion, to the Court for each of the
   18
        Labor Code violations included in PAGA claim.
   19
               At a minimum, if Plaintiffs intended to rely on the risk that “stacking” of
   20
        PAGA penalties would not be allowed (even though case law has allowed it,
   21
        especially where the grounds for the various PAGA claims are distinct and separate),
   22
        they should have assessed the full scope of the most viable PAGA claim covering the
   23
        longest period of time. See Gonzalez, supra, 2018 WL 4388425, at *8 (“‘stacking’
   24
        PAGA penalties is not inappropriate under California law and, therefore, there is no
   25
        obvious reason to use ‘unstacked’ calculations to estimate the value of the case”)
   26
        (citing O'Connor, supra, 2016 WL 3548370, at *7 (noting that “[p]laintiffs ignore
   27
        the potential for stacking of PAGA penalties” and therefore their estimate of PAGA
   28
        penalties “does not appear to rest on an accurate foundation”); and Schiller v.
                                                           18
                                         OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 23 of 29 Page ID #:6132



    1   David's Bridal, Inc., 2010 WL 2793650, at *6 (E.D. Cal. July 14, 2010) (noting that
    2   courts include stacked PAGA penalties in calculating the amount in controversy)).
    3         Instead, Plaintiffs lumped all of PAGA claims in together, and assessed them
    4   as worth a total settlement value of $75,000, which is approximately 0.38% of the
    5   potential value of the Retail Pharmacy claims for only a two-year period, and would
    6   be about 0.14% if Plaintiffs had not inappropriately limited potential damages as
    7   arising only from facts pertaining to a more limited claim.
    8         This analysis highlights another problem – the proposed settlement is
    9   structured so that Pharmacists must share with the rest of the Retail Pharmacy
   10   aggrieved employees the amount of potential damages for which, according to
   11   Plaintiffs, only they can recover. This is not fair to the Pharmacists, as they will
   12   receive 21% less when the pool of aggrieved employees is diluted with non-
   13   Pharmacists. It is also not fair to the other Retail Pharmacy employees, as it prevents
   14   them from benefitting from the additional 21% of shifts they worked in violation of
   15   Lab. Code §§ 850-851. As a result, the settlement amount is both overinclusive and
   16   underinclusive, and creates a conflict within the other aggrieved employees.
   17         The same types of problems as listed above occur with the valuation of PAGA
   18   claims based on other violations. Other than a marginal impact on the ability to take
   19   breaks impacted by the off-the-clock training module work, the briefing submitted
   20   does not examine the facts or data Plaintiffs relied upon in their alleged investigation
   21   of their rest break claim, or their meal break claim based on CVS’ requirement that
   22   Pharmacists take on-duty meal breaks when they were the only Pharmacist on duty,
   23   or their business expense reimbursement claim. The description of the investigation,
   24   again, seems limited to examining the effect of the training modules on these other
   25   claims. There is no evidence that data was analyzed to assess the number of pay
   26   periods that might be at issue beyond that.
   27         As set forth in the Motion for Class Certification filed in the Hyams action,
   28   there is a substantial amount of evidence to support those claims on a class-wide
                                                   19
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 24 of 29 Page ID #:6133



    1   basis, including during PAGA period. (Kramer Dec., Ex F [Hyams ECF 101, pp.
    2   9:1-21:22; 22:25-25:1; 25:12-33:19]). Plaintiffs here seem unaware of any of those
    3   facts or potential number of pay periods that could be affected; nonetheless, they
    4   agreed to settle PAGA claims based on all potential facts and legal theories,
    5   including those in the Hyams action.
    6                 3.     The Overly Broad Scope of the Release, Combined with the
                             Addition of New PAGA Claims at the Last Minute for No
    7                        Additional Value, Signifies Collusion.
    8         The amounts at stake for the Lab. Code §§ 850-852 claims are not worth so
    9   little that they can just be added at the last minute to the settlement in this action
   10   without triggering serious concern about collusion. As the court in Gonzalez, supra,
   11   2018 WL 4388425, at *12, realized, a settlement should not be approved where
   12         [D]efendants sought a broad waiver from plaintiff, which included
              claims plaintiff did not allege, did not litigate, and did not believe had
   13
              any value. Moreover, it would not be possible for absent class members
   14         to know the extent of the claims they are releasing, given the language of
              the settlement agreement. While plaintiff might not see a downside in
   15
              waiving claims he had no interest in litigating, this is the sort of
   16         behavior about which reviewing courts must be vigilant, because it
              is suggestive of collusion.
   17
   18   (emphasis added) (citing Belew v. Brink’s, Inc., 721 Fed. App'x 734, 735 (9th Cir.
   19   2018) (“One indication of collusion is an overbroad release of claims.”); Ambrosino
   20   v. Home Depot U.S.A., Inc., 2014 WL 1671489, at *2 (S.D. Cal. Apr. 28, 2014)
   21   (“Courts have found that overly broad release provisions, which release a Defendant
   22   from all claims to settle their wage claims, including claims that are unrelated to the
   23   claims asserted in the complaint, are improper in [] class action settlements.”);
   24   Hendricks v. Starkist Co., 2016 WL 692739, at *4 (N.D. Cal. Feb. 19, 2016)
   25   (expressing skepticism at plaintiffs’ “final-hour amendment expressly requiring the
   26   class to release [newly-added] claims.”) (internal citations omitted)). If Plaintiffs
   27   wanted to add Lab. Code §§ 850-852 claims based solely on Pharmacists whose
   28   hours of work violated those provisions when they were engaged in off-the-clock

                                                    20
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 25 of 29 Page ID #:6134



    1   work associated with training modules, they could have structured a settlement and a
    2   release accordingly. They did not do so.
    3         Rather, they created a path for CVS to attempt to rid itself of the potential
    4   damages in the Hyams action for virtually no additional benefit to the aggrieved
    5   employees or to the LWDA. Plaintiffs are participants in a form of an improper
    6   reverse auction, where they added claims to their case for the sole purpose of
    7   dismissing them for no additional consideration. See Conti, supra, 2020 WL
    8   416403, at *10, (in evaluating the “settlement timeline,” the court was “troubled by
    9   the belated addition of [a new] claim, which appears to have been done after the
   10   parties had already at least agreed in principle on terms of settlement,” and refused to
   11   approve the settlement on the ground that “the parties have assigned no value to the
   12   [newly-added] claim separate and apart from the remaining claims in the SAC,
   13   which suggests that Plaintiffs never seriously considered litigating the [new] claim
   14   and points toward possible collusion between the settling parties”). An actual
   15   reverse auction has occurred as to PAGA claims that were asserted in the Cabrera
   16   matter prior to the settlement, as there is no evidence that those claims were seriously
   17   investigated or evaluated.
   18         The court’s reasoning in the analogous case of Gonzalez, supra, 2018 WL
   19   4388425, at *9, is instructive. In refusing to approve a proposed settlement under
   20   similar circumstances, the Gonzalez court reasoned that:
   21         A trial court’s discretion to reduce PAGA penalties might be a reason to
              ultimately discount the value of PAGA claims, perhaps even
   22
              significantly, in reaching a settlement. However, before the court could
   23         exercise that discretion it would have to know the actual estimated values
              of PAGA claims. More critically, the court must be convinced that the
   24
              plaintiff knows the value of the claims he proposes to settle and can
   25         adequately explain why he has discounted them in reaching that
              settlement. The inconsistencies in the valuation of PAGA penalties set
   26
              forth above suggest either that plaintiff has not been entirely forthcoming
   27         or is unaware of the true value of PAGA claims. Either circumstance
   28
              casts doubt on the basic fairness of the settlement.

                                                   21
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 26 of 29 Page ID #:6135



    1   In Gonzalez, like here, the court had denied an intervenor motion from a different
    2   plaintiff in a pending competing case who claimed that “only he had standing to
    3   bring PAGA claims related to the Labor Code violations alleged in these suits.” Id.
    4   The court recognized that “the very existence of the other suit raises some additional
    5   concerns regarding the negotiated settlement in this case” as “[t]he fact that no party
    6   sought to add PAGA claims to this case until after the commencement of settlement
    7   negotiations and a full day mediation had been completed suggests the claims may
    8   have been added as part of a negotiating tactic, rather than out of a genuine intent to
    9   litigate them. This suggestion is enhanced by the inconsistencies in the value placed
   10   upon these claims, discussed above.” Id. at *9-10. The reason the court did “not
   11   infer that the addition of PAGA claims was a collusive effort between the settling
   12   parties” was because the addition of the new PAGA claims was contested by the
   13   defendants through motion practice – which is not true here. Id. In this case, the
   14   opposite inference should be drawn. In fact, the Gonzalez court took into account
   15   the proposed intervenor’s potential high-end damages estimate that was substantially
   16   higher than plaintiff’s, and, while not assuming its accuracy, nonetheless refused to
   17   rubber-stamp a settlement with deficient information to explain the discrepancies, as
   18   “the significant difference between the valuations raises the specter that PAGA
   19   penalties may have been included in this settlement as a bargaining chip, rather than
   20   as an earnestly-litigated claim.” Id.
   21         Despite what Plaintiffs have stated in their motions filed with the Court, they
   22   have agreed with CVS to represent, in the Notice, their true intention to wrap the
   23   Hyams claims into the settlement, as demonstrated in the language stating:
   24          By its terms, this release includes claims in other active litigation
              pending against CVS, including Hyams v. CVS Health Corporation,
   25
              No. 4:18-cv-06278-HSG in the Northern District of
   26         California…Your legal rights with respect to any overlapping
              actions/claims will be impacted and/or waived if you participate in
   27
              this Settlement.
   28
              ECF 180-2, Ex. 1, p. 9 (“Effect of the Settlement”).
                                                   22
                                    OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 27 of 29 Page ID #:6136



    1   So, while Plaintiffs are telling the court that the settlement release means one thing,
    2   they are joining with CVS to vaguely imply something else to the class. This after-
    3   the-fact collaboration between Plaintiffs and CVS to expand the scope of the release
    4   falls squarely in line with what other courts have identified as collusion.10
    5         Review of Plaintiffs’ counsel’s time records submitted in support of Plaintiffs’
    6   Counsel’s motion for attorneys’ fees bolsters this conclusion. The time entries do
    7   not reflect a substantial amount of discovery, reviewing documents, interviewing
    8   putative class members, or taking depositions. The majority of time appears to have
    9   been spent in mediation and preparing the settlement documents, not in obtaining
   10   facts or evaluating the case. There are not a substantial number of hours spent
   11   communicating with an expert regarding the evaluation of claims. In particular, the
   12   time entries do not indicate that time was spent assessing the risk factors or the
   13   amounts at stake in the new PAGA claims sought to be released prior to entering into
   14   the settlement. Only one time entry for 2.1 hours, dated June 1, 2020 (more than 3
   15   months after the settlement agreement was signed), refers to research related to Lab.
   16   Code §§ 850-851 claims, as part of preparing the motion for preliminary approval.
   17   ECF 160-3, p. 165. No other time entries refer to Lab. Code §§ 850-852, 246(i), or
   18   550-551. Plaintiffs do not describe what evidence or data they reviewed to assess
   19   these claims. Quite simply, there is no excuse for sweeping these claims into the
   20   settlement as Plaintiffs propose.
   21
   22   10
          Adding to the indicia of collusion, the Parties hid the fact of the settlement for
   23   months from the Court and the public. On October 19, 2019, the Court agreed to
        stay this matter pending the outcome of a mediation session scheduled for November
   24
        11, 2019. ECF 72. As part of that Order, the Parties were to file a Joint Status
   25   Report within 10 days of completion of the mediation. Id. However, despite
        completing mediation on November 11, 2019 and reaching a settlement, no Joint
   26
        Status Report was filed until June 15, 2020. ECF 82. In fact, contrary to this Court’s
   27   October 19, 2019 Order, the Parties agreed to keep the settlement confidential until
        the filing of a motion for preliminary approval. ECF 89-1, p. 47 (11.
   28
        Confidentiality/Non-Disclosure/No Solicitation).
                                                   23
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 28 of 29 Page ID #:6137



    1         Aside from the potential monetary loss, another compelling reason exists to
    2   stop collusion and/or a reverse auction: It thwarts the dual purposes of PAGA to
    3   punish and deter wrongdoing from companies doing business in the State of
    4   California who violate California’s labor laws. CVS’s net income for the 9 months
    5   prior to 9/30/2020 totaled $6.2 billion (an increase of over $1 billion for the same
    6   period a year prior). Exhibit D, RJN. There are at least 24,309 employees affected
    7   by its Labor Code violations. Despite the long-standing existence of the Labor Code
    8   provisions included in PAGA claims, CVS has not complied with them. As some of
    9   Plaintiffs’ counsel should know, because they have sued and settled claims with CVS
   10   at least twice in the past,11 CVS continues to violate California’s labor laws. When
   11   class action members receive small amounts of money in a settlement check in the
   12   mail, and then nothing changes, the laws are no longer working to protect
   13   employees. Instead, CVS is incentivized to make a bottom-line business decision
   14   that settling litigation after-the-fact is cheaper than investing in compliance to
   15   eliminate potential violations. The workers echo a recurring theme – that a
   16   settlement occurs, they get a small check in the mail, and CVS goes about with
   17   business as usual, continuing to violate the Labor Code. See, Declarations of
   18   Objectors. As long as CVS can find plaintiffs’ lawyers who help them to make that
   19   decision – releasing hundreds of millions of dollars of potential PAGA claims in
   20   exchange for their attorneys’ fees while the workers get an average of $294 for eight
   21   years of working under conditions that the Labor Code is designed to prohibit – CVS
   22   will continue to do it.
   23         Further, PAGA claims that are being released are not the types of claims that a
   24   court should find technical or insignificant so that PAGA penalties should be
   25
   26
        A review of past CVS PAGA settlements shows no release of Lab. Code §§ 850-
        11

   27 851 claims. (Kramer Decl., ¶¶ 18-28) Notably, despite there being grounds for
      doing so based on the same nucleus of operative fact, these attorneys did not pursue
   28
      a Lab. Code § 852 claim.
                                                    24
                                     OBJECTION TO PAGA SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 185 Filed 11/13/20 Page 29 of 29 Page ID #:6138



    1   reduced to the point of being nonexistent. To the contrary, Lab. Code §§ 850-852
    2   are designed to regulate the hours of work of pharmacy employees who are a critical
    3   part of the State’s public health scheme. Overwork and exhaustion caused by
    4   understaffing and failure to provide breaks for these employees can result in serious
    5   mistakes that have dangerous consequences.12 When the goals of PAGA are
    6   undermined, as the settlement here does, the losers are CVS’ employees and the
    7   people of the State of California.
    8   III.   CONCLUSION
    9          Because this Court lacks jurisdiction over some of PAGA violations pled here
   10   and Plaintiffs have ignored and/or arbitrarily undervalued all of PAGA claims for
   11   settlement purposes, the Court should sustain this objection and deny approval of the
   12   settlement of all PAGA claims in this case. Alternatively, the Court should sustain
   13   this objection as to the new PAGA claims which should never have been
   14   incorporated into this case or the proposed settlement.
   15
   16   DATED: November 13, 2020                   Respectfully sumbitted,
   17                                              By: /s/ Jennifer Kramer
                                                       Jennifer Kramer
   18                                                  Barbara DuVan-Clarke
                                                       Ashley Cruz
   19                                                  Beth A. Gunn
                                                       Catherine J. Coble
   20
   21                                              Attorneys for Settlement Class Members
   22                                              TRENT ANDREWS, VICTORIA
                                                   COSIO, ELIZABETH GARCIA, AND
   23                                              CYNTHIA CARDENAS
   24
   25
   26
   27
   28    The New York Times wrote about the dangers inherent in overworking these
        12

        employees. Exhibit D, Kramer Decl.
                                                  25
                                    OBJECTION TO PAGA SETTLEMENT
